Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                   Sep 29 2014, 10:01 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MATTHEW J. McGOVERN                                GREGORY F. ZOELLER
Special Public Defender                            Attorney General of Indiana
Anderson, Indiana
                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHARLES M. BARLOW,                                 )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )        No. 22A01-1402-CR-63
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE FLOYD SUPERIOR COURT
                           The Honorable Susan L. Orth, Judge
                             Cause No. 22D01-1210-FC-2495



                                       September 29, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Pursuant to a plea agreement, Charles M. Barlow pleaded guilty to one count of

Class B felony causing death when operating a vehicle with an alcohol concentration

equivalent (“ACE”) of at least .15 or more1 and to three counts of Class C felony reckless

homicide,2 and Barlow admitted to habitual offender status.3 Thereafter, the trial court

sentenced Barlow to a total aggregate sentence of forty-four years, all to be executed.

Barlow appeals and asserts that his sentence is inappropriate in light of the nature of the

offense and the character of the offender.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       On the night of October 29, 2012, Barlow was driving on State Road 111 with three

passengers – his fiancée, Laura Weigand (“Weigand”), Michael Roby, and Tara Hirsekorn.

The four were on their way to a casino, and Barlow was intoxicated. While driving over

80 miles per hour, which was in excess of the speed limit, Barlow crossed the center line

and hit an oncoming vehicle, instantly killing that driver. Because of the crash, Barlow’s

vehicle was consumed with fire, and although he attempted to free his passengers, all three

of them died. Barlow admitted to an investigating officer that night that he had consumed

alcohol prior to the crash. At the time of testing, Barlow’s blood alcohol content was .18.




       1
         See Ind. Code § 9-30-5-5(b)(1). We note that, effective July 1, 2014, a new version was enacted
of each of the statutes under which Barlow was convicted. Because Barlow committed his offenses in
October 2012, we will apply the statutes in effect at that time.
       2
           See Ind. Code § 35-42-1-5.
       3
           See Ind. Code § 35-50-2-8.

                                                   2
       The State charged Barlow the next day, but following some amendments and

renumbering of charges, the State ultimately charged Barlow with nine counts: Counts 1

through 4 charged Barlow with Class B felony causing death while operating a vehicle

with an ACE of .15 or more; Counts 5 through 8 charged him with Class C felony reckless

homicide; and Count 9 alleged that Barlow was an habitual offender.

       In December 2013, the parties appeared for a change of plea hearing, at which the

trial court was presented with a plea agreement that Barlow had signed. Barlow pleaded

guilty to Count 1, relative to the death of the oncoming driver, and guilty to Counts 6, 7,

and 8, relative to the death of his three passengers. He also admitted to habitual offender

status. The plea agreement reflected a sentencing cap of thirty-four years for Counts 1, 6,

7, and 8, collectively, and a ten-year enhancement for Count 9, for a total possible sentence

of forty-four years. Appellant’s App. at 74-75. The State agreed to dismiss the remaining

charges. Following a hearing, the trial court took the matter under advisement.

       At the subsequent sentencing hearing, Barlow testified and expressed remorse for

his decision that day to drink and drive. His mother testified as well, noting the frequent

physical caretaking assistance he provided to her. For the defense, victims’ family

members testified or had their written statements read into evidence. When imposing

sentence, the trial court identified as an aggravator Barlow’s criminal history, consisting of

at least four convictions in a ten-year period, including burglary, theft, and possession of

forged instruments, as well as a probation revocation. The trial court found it particularly

“significant” that in 2004 Barlow was sentenced for operating under the influence of

alcohol or drugs, which the trial court opined, “should’ve been a wake-up call” to Barlow.

                                              3
Tr. at 94. The trial court observed that Barlow had the opportunity after that conviction to

address his alcohol problems, but he did essentially little to nothing in that regard, and the

trial court found that to be an aggravating circumstance. The trial court determined that

Barlow’s criminal history reflected an inability or unwillingness to conform his behavior

to the requirements of the law and a disdain for court authority.

       The trial court identified as a mitigating factor that Barlow pleaded guilty, saving

the families “the heartache” of going through the stress of trial and hearing details of how

their loved ones died. Id. at 95. The trial court also identified as mitigating that Barlow’s

childhood and upbringing were “awful,” but that even faced with that adversity, Barlow

remained employed and obtained his GED. Id. at 94. Lastly, the trial court identified as a

mitigating factor that extended incarceration would result in hardship on his mother and

aunt, who both were in poor physical health.

       The trial court determined that the aggravators outweighed the mitigators and

sentenced Barlow to ten years for Count 1, Class B causing death while operating a vehicle

with an ACE of .15 or more, and to eight years for each of the Counts 6 through 8, Class

C felony reckless homicide, ordering that Counts 6 through 8 be served consecutive to each

other and to Count 1. The trial court enhanced Count 1 by ten years based on Barlow’s

habitual offender status, for a total aggregate sentence of forty-four years, all executed.

Barlow now appeals.

                             DISCUSSION AND DECISION

       Barlow pleaded guilty to one Class B felony and three Class C felonies, and he

admitted to being an habitual offender. The sentencing range for a Class B felony is

                                              4
between six and twenty years, and the trial court sentenced him to the advisory ten years.

Ind. Code § 35-50-2-5. The sentencing range for a Class C felony is between two and eight

years, and the trial court sentenced Barlow to the maximum eight years on each of the three

Class C felony convictions. Ind. Code § 35-50-2-6. A defendant with habitual offender

status faces sentence enhancement of the underlying felony conviction with the highest

imposed sentence. Ind. Code § 35-50-2-8. Although Barlow faced more than forty-four

years of incarceration, the State agreed to cap his sentence at that and to dismiss three Class

B felonies and one Class C felony. Barlow agreed to this arrangement.

        Barlow now contends that his forty-four-year sentence is inappropriate.4 Appellate

courts have the constitutional authority to revise a sentence if, after consideration of the

trial court’s decision, the court concludes the sentence is inappropriate in light of the nature

of the offense and character of the offender. Ind. Appellate Rule 7(B); Ricci v. State, 894
N.E.2d 1089, 1094 (Ind. Ct. App. 2008), trans. denied. The reviewing court “must and

should exercise deference to a trial court’s sentencing decision, both because Rule 7(B)

requires us to give ‘due consideration’ to that decision and because we understand and

recognize the unique perspective a trial court brings to its sentencing decisions.” Stewart



        4
          We note that not every sentence that is the product of a plea agreement is subject to Rule 7(B)
review; only if the trial court is exercising discretion in imposing sentence may a defendant then contest on
appeal the merits of that discretion on the grounds that the sentence is inappropriate. Hole v. State, 851
N.E.2d 302, 304 (Ind. 2006). Here, where the plea agreement provided for a sentencing cap, the trial court
was required to exercise discretion in deciding whether to impose the maximum sentence allowed by the
cap, or something less. Therefore, Barlow did not waive his right to contest the merits of that discretion on
grounds that his sentence is inappropriate in light of the nature of the offense and the character of the
offender. Miles v. State, 889 N.E.2d 295, 296 (Ind. 2008) (defendant did not waive appellate sentence
review under invited error doctrine where defense agreed to sixty-five year cap and he was sentenced to
sixty-five years); Childress v. State, 848 N.E.2d 1073, 1078-79 (Ind. 2006) (defendant may challenge
appropriateness of sentence imposed under plea agreement that has sentencing cap or range).

                                                     5
v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). Further, “[t]he principal role of

appellate review should be to attempt to leaven the outliers, and identify some guiding

principles for trial courts . . . but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). A defendant bears the burden of

showing both prongs of the inquiry favor revision of his or her sentence. Anderson v. State,

989 N.E.2d 823, 827 (Ind. Ct. App. 2013) (citing Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006)), trans. denied. In conducting our review, we do not look to see whether the

defendant’s sentence is appropriate or if another sentence might be more appropriate;

rather, the test is whether the sentence is inappropriate. Former v. State, 876 N.E.2d 340,

344 (Ind. Ct. App. 2007) (emphasis in original).

       When a defendant requests appellate review and revision of his sentence, we have

the power to affirm, reduce, or increase the sentence. Akard v. State, 937 N.E.2d 811, 813

(Ind. 2010). Here, Barlow asks us to revise his sentence to impose fifteen years on Count

1 (instead of ten) and order that the eight-year sentences on Counts 6, 7, and 8 be served

concurrent to each other and concurrent to Count 1. Barlow does not challenge the ten-

year enhancement for being an habitual offender. Rather, he proposes that the fifteen-year

sentence on Count 1 be enhanced by ten years for habitual offender status, resulting in an

aggregate sentence of twenty-five years.

       Barlow urges us to find that his character warrants a revision to his sentence. He

reminds us that “[t]he character of a defendant is found in what this Court learns of the

defendant’s life and conduct.” Appellant’s Br. at 7 (citing Croy v. State, 953 N.E.2d 660,

664 (Ind. Ct. App. 2011). When questioned about his childhood, Barlow shared that he

                                               6
met his father for the first time when he was a young teenager. Shortly thereafter, Barlow

moved in with his father, who not only introduced Barlow to alcohol at age fourteen, but

also regularly abused him. Barlow described that his father “wash[ed] his hands of me”

and eventually abandoned Barlow into the foster care system. Tr. at 31. Barlow lived in

many different foster homes and attended more than a dozen schools. His use of alcohol

continued and escalated. Barlow believed that his mother was dead based on what his

father had told him, but she was not, and when he was thirty-one years old, Barlow

reconnected with her. Barlow testified that he had been dating Weigand for a number of

years, and he credited her with guiding him to be a better and more responsible person.

Barlow’s mother, who suffered from a variety of physical ailments, testified that Barlow

and Weigand cared for her on a regular basis. Those factors did not go unnoticed by the

trial court.

        It recognized that Barlow endured an “awful” childhood and that, despite those

hardships, Barlow obtained his GED and remained consistently employed. Id. at 95. It

advised Barlow, however, that his terrible childhood was not an excuse and that he had

been given opportunities to address his alcoholism, but failed to do so. Barlow’s criminal

history included a 2004 conviction for driving a vehicle under the influence of alcohol or

drugs, which the trial court told Barlow “should’ve been a wake-up call” to him to seek

help. Id. at 94. By Barlow’s admission, he attended only a limited number of Alcoholics

Anonymous meetings and never obtained a sponsor. The court advised, “[E]ven with these

wake-up calls with arrests and convictions . . . you don’t seek treatment on your own.” Id.

at 94. The trial court reviewed his criminal history, consisting of four convictions and a

                                            7
probation violation in a ten-year period and determined that it showed a disdain for court

authority.

       Barlow urges that his sincere remorse should mediate the length of his sentence.

We acknowledge that at the sentencing hearing Barlow repeatedly expressed his sorrow to

the victims’ families for the pain he caused. He acknowledged that it was his poor decision

to drink and drive, and there was no excuse for it. The trial court’s remarks indicated that

it appreciated Barlow’s statements of remorse but noted that other aspects of Barlow’s

testimony tended to indicate an attempt to shift the blame or dilute the genuineness of the

remorse, for instances when Barlow stated that someone else in his car wanted to get to the

casino, perhaps implying he was hurrying for that reason. The trial court was also troubled

by Barlow’s statements that he only crossed the yellow line by few inches and that an

oncoming car did not have its lights on and, thereafter, Barlow swerved and overcorrected.

The trial court told Barlow that it was not an “accident” that caused four people to die, but

rather a choice that he made: “You chose to drink, uh, and drank a lot before getting behind

that wheel.” Id. at 99. Barlow has not persuaded us that his character warrants a revision

of his sentence of forty-four years, which fell within the parameters of the plea agreement.

       With regard to the nature of the offense, Barlow recognizes that “this is a tragic

case” involving the loss of four lives “in a senseless accident.” Appellant’s Br. at 5, 10.

He maintains, however, that he expressed profound remorse and did not commit the

offenses with any malice or callousness. Therefore, he asserts, the nature of the offense

does not warrant the maximum sentence under the plea. We disagree. Barlow was aware

that for many years he struggled with alcohol abuse. Nevertheless, he got behind the wheel

                                             8
after consuming quantities of alcohol sufficient for him to test after the crash at .18 BAC.

Not only did Barlow decide to drive, he also carried three passengers in the vehicle with

him. He drove at or above 80 miles per hour on State Road 111, late at night. He crossed

the yellow line and killed the oncoming driver. Then Barlow’s car was consumed with

fire, and his three passengers died. Nothing about the nature of the offense suggests that

the forty-four-year sentence, which was within the range of the plea agreement’s terms,

was inappropriate.

       Affirmed.

BAKER, J., and ROBB, J., concur.




                                             9